                Case 1:19-cr-00725-JPO Document 88-2 Filed 01/28/20 Page 1 of 2


  From:    Mannering, Amy (Schumer) Amy_Mannering@schumer.senate.gov
Subject:   RE: Impeachment Trial Tickets
   Date:   January 28, 2020 at 3:37 PM
     To:   Joseph Bondy josephbondy@mac.com
    Cc:    stephanie@leaflegalpc.com


       Mr. Bondy,

       Following up to our phone conversation, the Senate will not make an exception for the
       GPS monitoring device.

       Best,
       Amy

       From: Joseph Bondy <josephbondy@mac.com>
       Sent: Tuesday, January 28, 2020 2:49 PM
       To: Mannering, Amy (Schumer) <Amy_Mannering@schumer.senate.gov>
       Cc: stephanie@leaflegalpc.com
       Subject: Re: Impeachment Trial Tickets

       Thank you,

       We are in the process of obtaining permission from the NY prosecutors and the Court for
       Mr. Parnas to travel to DC, and look forward to attending tomorrow.

       Should the Court deny our request as to Mr. Parnas, we’ll inform you immediately.

       Sincerely,

       Joseph A. Bondy
       Law Offices of Joseph A. Bondy
       1776 Broadway, Suite 2000
       New York, NY 10019
       (212) 219-3572
       (646) 335-3988


                On Jan 28, 2020, at 1:33 PM, Mannering, Amy (Schumer)
                <Amy_Mannering@schumer.senate.gov> wrote:


                Mr. Bondy,

                I have received your request for tickets to the trial for yourself, Ms. Schuman
                and Mr. Parnas. We are able to accommodate your request for Wednesday,
                January 29th from 12:30 to 2:45 PM. Tickets are provided on a temporary basis
                and will need to be returned to our office after the time we have allotted for
                you.

                Our office is located in Room 322 of the Hart Senate Office Building. Please
                plan on stopping in between noon and 12:15 PM tomorrow to sign for and
Case 1:19-cr-00725-JPO Document 88-2 Filed 01/28/20 Page 2 of 2


plan on stopping in between noon and 12:15 PM tomorrow to sign for and
pick-up your tickets.
Due to Senate Rules, we are asking guests to leave their electronic devices
behind in the office as they are not allowed in the gallery during the trial. We
will provide sealed envelopes to do so.
For your reference, I have included below the Rules of the Senate’s Public
Galleries.
                       RULES OF THE SENATE’S PUBLIC GALLERIES
      The following are not allowed in the Galleries: packages, bundles,
      suitcases, briefcases, cameras, electronics (includes, but not limited to,
      cell phones and cell phone accessories, remote car keys, smart watches,
      fitbits, extra batteries, bluetooth connected devices), aerosol/non-aerosol
      sprays, pointed objects, food or beverages.
      No one in the Gallery is permitted to applaud, or commit any other type
      of demonstration of approval or disapproval either by sight or sound.
      Standing or sitting in the doorways and aisles, reading, taking notes,
      sleeping, taking photographs, and wearing hats (except for religious
      purposes) are all prohibited in the Galleries. No objects may be placed
      on the railings. Visitors are prohibited from leaning forward over the
      railings or placing their hands thereon.
      All guests must be seated while in the Galleries.
      Silence is required in the hallways surrounding the Senate Galleries.
      Any disturbance or infraction of these rules is justification for expulsion
      from the Galleries and possible enforcement action by the United States
      Capitol Police.
If you have any questions or concerns, please do not hesitate to ask.
Best,
Amy

____________________________
Amy L. Mannering
Director of Operations
CHARLES E. SCHUMER
United States Senate Democratic Leader
Office: (202) 224-1148
